Citation Nr: 9933232	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-23 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Determination of an initial rating for defective hearing, 
left ear, currently evaluated as noncompensably disabling.

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder and for an eating disorder, manifested 
by obesity.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for various 
gastrointestinal pathologies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

A claim of entitlement to service connection for a skin 
condition was denied by the RO in February 1997 in an 
unappealed rating decision.  The issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a skin disorder, to 
include hives, has been raised by the veteran in 
correspondence dated in October and November 1998.  The issue 
of entitlement to service connection for pes planus has been 
raised by the veteran in March 1999.  These issues, however, 
are not currently developed or certified for appellate 
review.  Accordingly, they are referred to the RO for 
appropriate action.

The claims relating to the initial rating for defective 
hearing, left ear, and for service connection for a 
psychiatric disorder, an eating disorder, and for headaches, 
are addressed in the REMAND portion of this decision.



FINDING OF FACT

The veteran's claim of entitlement to service connection for 
various gastrointestinal pathologies is not supported by 
cognizable evidence showing that such a claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
various gastrointestinal pathologies is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his chronic pathology of the 
digestive system is secondary to his eating disorder.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Regulations further 
provide that service connection shall be granted for any 
disability which is proximately due to, the result of, or for 
the degree of aggravation caused by a service connected 
disease or injury.  38 C.F.R. § 3.310(a)(1999); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App.488 (1997).

Service medical records noted no complaints of, or treatment 
for, any gastrointestinal problems in service, and the 
veteran's separation examination report did not indicate the 
presence of any abnormalities.  The veteran submitted a 
statement from a former employer, dated in July 1971, who 
stated, among other things, that the veteran had problems 
with constipation and diarrhea.  

Private treatment records from April 1982 noted that the 
veteran complained of rectal bleeding when constipated.  No 
diagnosis was provided.  Private treatment records from 
October 1990 reported an impression of post renal colic 
secondary to spontaneously passed calculus.  A January 1993 
VA examination report contained a diagnosis of 
gastroesophageal reflux disease (GERD).  Private treatment 
records from February 1994 to July 1996 noted a diagnosis of 
GERD with a history of a hiatal hernia.  The veteran 
submitted a copy of his prescription for Pepcid, which stated 
that the drug was for the treatment of GERD.  

A September 1997 VA examination report contained an 
impression of irritable bowel syndrome, intermittent rectal 
bleeding, and GERD of a chronic nature, rule out Barrett's 
epithelium.  An addendum to the report noted that an upper 
endoscopy had subsequently been performed and the results 
were consistent with Barrett's esophagus.  

The veteran submitted a copy of a medical article entitled 
Gastroesophageal Reflux Causes Barrett's Problem.  He also 
submitted an excerpt from a medical textbook on irritable 
bowel syndrome (IBS).  The veteran highlighted a passage that 
noted that "overeating, or binge eating, is known to 
aggravate IBS."  

Following a careful review of all the evidence in this 
matter, the Board finds that the veteran has not met the 
requirements of a well grounded claim and his claim must 
therefore be denied.  While the July 1971 statement from the 
veteran's former employer shows that the veteran suffered 
from constipation and diarrhea immediately after separation 
from service, there is no evidence of any gastrointestinal 
disorder in service.  The Board notes that constipation and 
diarrhea are not chronic diseases subject to the post-service 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.  
Furthermore, the record contains no evidence demonstrating 
continuity of symptomatology, as the next evidence of 
constipation is not until April 1982, over ten years later.  
Nor is there any competent evidence that relates the 
veteran's present gastrointestinal disorders, first diagnosed 
in 1993, to the constipation and diarrhea noted immediately 
after service.  Thus, the statement from the veteran's former 
employer does not serve to well-ground the veteran's claim.  
See Savage, 10 Vet. App. 488.  

Additionally, the veteran has not met the requirements of a 
well grounded claim because the record contains no competent 
medical evidence of a nexus or link between the veteran's 
currently diagnosed GERD and IBS, and either service, or the 
veteran's claimed psychiatric and eating disorders.  None of 
the medical evidence addresses the etiology of the veteran's 
gastrointestinal disorders.  The only evidence presented by 
the veteran that tends to show a connection between his 
currently diagnosed disorders and either service, or his 
claimed psychiatric and eating disorders, are his own 
statements.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board recognizes that service connection for the 
veteran's claimed psychiatric and eating disorders has yet to 
be established, pending the development outlined in the 
remand order below.  However, assuming, solely for the 
purpose of well-grounded analysis, that service connection 
for these disorders is granted, because of the lack of 
medical evidence linking the veteran's various 
gastrointestinal pathologies to either service or to the 
veteran's claimed psychiatric and eating disorders, service 
connection for the various gastrointestinal pathologies is 
not well grounded and is thus denied.  


ORDER

Service connection for various gastrointestinal pathologies 
is denied.


REMAND

The veteran contends that he has a psychiatric disorder and 
an eating disorder, manifested by obesity, and that these 
disorders began in service.  The veteran maintains that he 
was in constant fear of being sent to Vietnam and his fear 
and anxiety led to a psychiatric disorder and an eating 
disorder, and to obesity.  The veteran further contends that 
he has two separate headache disorders, the first manifested 
by migraine headaches and caused by an explosion in service, 
the second manifested by tension headaches, secondary to his 
psychiatric disorder.  Finally, the veteran contends that the 
current noncompensable evaluation for left ear hearing loss 
does not accurately reflect the severity of his disability.  

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder and eating disorder is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), based on a 
February 1999 medical opinion from the veteran's private 
physician, Alber Ghobrial, M.D., who opined that the 
veteran's "anxiety disorder and eating disorder could be 
attributed or a factor due to his stress level and his coping 
skills which were ineffective during his time in Viet Nam 
[sic] from July 1968 to June 1971."  See Murphy v. Derwinski 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible as to these 
impairments when his contentions and the evidence of record 
are viewed in the light most favorable to that claim. 

While the veteran's private physician opined that the 
veteran's psychiatric and eating disorders are related to 
service, a VA medical opinion dated in September 1997 was 
that the veteran had no psychiatric disorder.  In view of the 
conflicting medical opinions about the very existence of a 
psychiatric disorder, the Board believes that another 
psychiatric evaluation and opinion would be helpful.  

The Board notes that the record contains medical evidence 
linking headaches to the veteran's claimed psychiatric 
condition.  The issue of entitlement to service connection 
for headaches is thus inextricably intertwined with the issue 
of entitlement to service connection for a psychiatric 
disorder.  Accordingly, decision on this issue is deferred, 
pending further development.  

The veteran's claim regarding left ear hearing loss is an 
appeal of the RO's original assignment of a disability 
evaluation following an award of service connection.  As 
such, the claim for an increased evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).

The Board notes that by regulatory amendment effective June 
10, 1999 changes were made to the schedular criteria for 
evaluating hearing disorders, as set forth at 64 Fed. Reg. 
25202-25210 (1999) (to be codified at 38 C.F.R. §§ 4.85-
4.87).  Prior to these changes, "[t]he evaluations derived 
from the schedule [were] intended to make proper allowance 
for improvement by hearing aids."  38 C.F.R. § 4.86 (1999).  
Under the new regulations, however, examinations are to be 
conducted without the use of hearing aids.  64 Fed. Reg. 
25202-25210 (to be codified at 38 C.F.R. § 4.85(a)).  In 
addition, the new regulations change the way unilateral 
service-connected hearing loss, such as the veteran's, is to 
be evaluated.  

The March 1997 VA audiology examination and the February 1997 
rating decision were based on the regulations extant at the 
time.  Where the law or regulations change while a case is 
pending, however, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  To date, the 
veteran has not had the opportunity to be evaluated under the 
criteria set forth in the recently finalized regulatory 
changes, and the RO has not had the opportunity of initially 
determining the evaluation for left ear hearing loss under 
these new regulations.

Therefore, to ensure full compliance with due process 
requirements by applying recent regulatory changes, the case 
is REMANDED to the RO for the following actions:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature, etiology, and correct diagnosis 
(es) of any psychiatric disorder, to 
include an eating disorder, that may be 
present.  The examiner is requested to 
review the service and post-service 
medical records, specifically the 
September 1997 VA examination report and 
Dr. Ghobrial's February 1999 opinion and 
March 1998 treatment records, and to 
offer an opinion on whether it is at 
least as likely as not that any 
psychiatric disorder that is present 
stems from service.  If the response is 
in the affirmative, the examiner should 
opine whether it is at least as likely as 
not that morbid obesity and/or an eating 
disorder, if now present, is 
etiologically related to the psychiatric 
impairment.  Any opinions expressed must 
be accompanied by a rationale for the 
opinions.  

2.  The veteran should be afforded 
another VA audiological examination 
without the use of hearing aids.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  The RO should rate the 
veteran's left ear hearing loss based on 
all the evidence of record and in 
accordance with the regulatory changes in 
38 C.F.R. §§ 4.85-4.87 (64 Fed. Reg. 
25202-25210 (1999)), and Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The RO should then review the 
evidence and determine whether the 
veteran's other claims may now be 
granted. 

4.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).

5.  If any part of the decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, and an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to procure clarifying medical 
data, and to ensure the veteran due process of law.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals


 

